



Exhibit 10.20
LOGISTICS SERVICES AGREEMENT


This LOGISTICS SERVICES AGREEMENT (hereinafter, “AGREEMENT”) is made and entered
into as of the 22nd day of March, 2019 (the “EFFECTIVE DATE”), by and between
National Distribution Centers, LLC., a Delaware limited liability company with
its principal place of business located at 1515 Burnt Mill Road, Cherry Hill, NJ
08003 (hereinafter, “NFI”) and Kirkland’s, Inc., a Tennessee corporation with
its principal place of business located at 5310 Maryland Way, Brentwood, TN
37027 (hereinafter, “KIRKLAND’S”). NFI and Kirkland’s are collectively
hereinafter referred to as “PARTIES.”


Whereas
NFI provides storage, reception, distribution, inventory management, value added
and logistics services for various products and possesses the know-how,
experience, personnel, equipment, space and ability required for providing the
services, as defined below, to KIRKLAND’S;



Whereas
KIRKLAND’S wishes to receive from NFI the logistics services and the value added
work set forth in Appendix A to this AGREEMENT (hereinafter, “SERVICES”) for
imported products and/or domestically procured products (hereinafter, “GOODS”),
in accordance with the appendices to this document as well as the terms and
conditions set forth in this AGREEMENT and the appendices hereto;



Whereas
NFI operates storage and distribution centers that are suitable for providing
the SERVICES, including the facility that is located at 1901 Danieldale Road,
Lancaster, TX 75134 (hereinafter, “DC”);



Whereas
the PARTIES wish to memorialize their relationship and their mutual rights and
obligations in this AGREEMENT;



Whereas
the preamble and Appendices A through E to this AGREEMENT constitute an integral
part of this AGREEMENT;



Now therefore the PARTIES have declared, stipulated and agreed as follows:


1.    Preamble


•
The preamble to this AGREEMENT constitutes an integral part hereof.

•
The appendices to this AGREEMENT constitute an integral part hereof.

•
The section headings are solely for the sake of convenience and shall not serve
to interpret this AGREEMENT.



2.    The engagement
    
2.1
NFI shall provide the SERVICES for the GOODS that shall be submitted by
KIRKLAND’S for handling at NFI’s DC, in accordance with the terms and conditions
set forth in this AGREEMENT and pursuant to the requirements set forth in the
appendices to this Agreement, unless otherwise instructed in writing by
KIRKLAND’S with regard to specific GOODS in particular. The number of square
feet at the DC to be designated for KIRKLAND’S GOODS hereunder shall be two
hundred thousand (200,000) square feet. KIRKLAND’S shall be responsible for the
payment of the fixed fees set forth hereunder for the entire 200,000 square
feet, even if the number of square feet actually utilized for the storage of
GOODS is less than 200,000. NFI will assure that such space is reserved
exclusively for KIRKLAND’s, and if such space is used for any other NFI client
KIRKLAND’S will receive credit.



2.2
The transfer of GOODS from import or from domestic procurement to NFI’s storage
and DC shall be implemented by KIRKLAND’S, at its expense and at its sole
responsibility. If KIRKLAND’S should choose to utilize the SERVICES of NFI for
this matter, it shall be costed and updated accordingly, including with regard
to shipping liability.



2.3
The transfer of GOODS from NFI’s DC to the various Distribution points shall be
managed and implemented by NFI, at KIRKLAND’S’s expense.



2.4
Transfer of KIRKLAND’S’s GOODS to the DC by KIRKLAND’S shall begin on or about
    July 01, 2019 and shall progress as coordinated between the PARTIES until
the date of commencement as defined below.



2.5
KIRKLAND’S shall promptly provide up-to-date and reasonably detailed information
to NFI regarding the dates of arrival and the type and quantity of the GOODS
that are expected to arrive at the DC each time.








--------------------------------------------------------------------------------





3.
Declarations and undertakings



NFI declares and undertakes as follows:


3.1
It is the lessee and legal possessor of the DC under a valid lease (the “Lease”)
expiring on April 30, 2020 and NFI has the right to renew the Lease through
April 30, 2030. NFI shall promptly provide written notice to KIRKLAND’S of any
default or notice of default under the Lease.



3.2
It possesses all necessary licenses and permits required to operate the DC and
to provide the SERVICES.



3.3
It shall ensure that the DC is clean and maintains certification from all
applicable regulators. NFI shall ensure that the DC and its operation are in
compliance with all applicable Federal, State, or Local laws.



3.4
It shall comply in all material respects with the requirements of the Quality
Agreement attached hereto as Appendix C, which is hereby incorporated herein by
reference



3.5
[Intentionally Omitted]



3.6
Subject to the Operational Assumptions (as hereinafter defined), NFI has the
capacity to prepare orders of different volumes and the ability to deal with
different types of carriers.



3.7
The DC shall comply with the Warehouse Security Standards set forth on Appendix
D.



3.8
Upon arrival of the GOODS into the DC, NFI shall conduct an external visual and
physical inspection of the most external packaging of the GOODS. If a defect
should be discovered in such external packaging of the GOODS that arrive at the
DC from KIRKLAND’S (i.e., visible or readily detectable damage to the package, a
quantitative discrepancy between the inventory and the details in the shipping
documents, and so forth), NFI shall notify KIRKLAND’S in writing providing
details of the defect/ fault/shortage. Appendix G sets forth procedures to be
followed by NFI in handling and reporting any such defects, damage or
discrepancies.



3.9
Notification of the visual or readily detectable defect or damage to external
packaging inspected by NFI shall be submitted to KIRKLAND’S within one business
day from the date of arrival of the GOODS into the DC.



3.10
For the avoidance of doubt and subject to Section 7, NFI shall not be liable for
any damage of any type or kind whatsoever which it can establish occurred prior
to its receipt of the GOODS.



KIRKLAND’S declares and undertakes as follows


3.12
It has seen and examined the DC and its various systems and facilities, the
access roads thereto, and the area designated for the GOODS and the SERVICES,
and, subject to NFI’s compliance with the terms and conditions of this
AGREEMENT, it has found them all to be reasonably suitable for its needs and
requirements.

    
3.13
The SERVICES and operating procedures set forth in the appendices to this
Agreement were formulated in conjunction with KIRKLAND’S and accurately reflect
KIRKLAND’S’s requirements. NFI shall have no obligation to perform any other
services that are not contemplated herein or in the Quality Agreement and/or
which were not agreed upon separately in writing between the PARTIES.



3.14
If necessary, KIRKLAND’S shall appoint a representative on its behalf who shall
coordinate the work with NFI, and he/she shall be authorized to act and to
obligate KIRKLAND’S with regard to various matters that shall derive from the
performance of this AGREEMENT.    



3.15
KIRKLAND’S shall package, wrap, label and mark its GOODS that are the subject of
the SERVICES in all material respects in accordance with all local, state,
provincial, federal and international laws, rules, regulations and ordinances
(“Applicable Laws”). KIRKLAND’S will provide NFI prior written notice of any
materials or substances which constitute “Hazardous Materials.” For purposes of
this AGREEMENT, “Hazardous Materials” means any substance which is or becomes
regulated under any Applicable Law, statute, regulation, ordinance, rule or
order relating to the environment or the transportation or storage of GOODS,
materials or substances. For all such materials, products or substances for
which Material Safety Data Sheets exist, KIRKLAND’S will provide NFI with the
most up-to-date forms and will update NFI with amended Material






--------------------------------------------------------------------------------





Safety Data Sheets when appropriate. KIRKLAND’S shall have the affirmative
obligation to inform NFI how to handle and dispose of such Hazardous Materials
and to investigate and inform NFI of the status of Hazardous Materials, and
KIRKLAND’S failure to know such designations or of any handling or disposal
obligations with regard to the same will be no defense against its failure to
conform to the provisions of this Section. NFI acknowledges and agrees that the
GOODS to be stored at the DC shall include fragrance products that are flammable
and are considered “hazardous materials” and/or “dangerous goods” under certain
U.S. and international rules and regulations.
    
3.16
KIRKLAND’S warrants that it is either the owner, or the authorized agent of the
owner of the GOODS subject to this AGREEMENT and, also, that it is accepting
these terms and conditions not only for itself, but also as agent for and on
behalf of the owner, if someone else.



4.
Hours of provision of the SERVICES



4.1
On the interim days of holidays and at other times requested, the DC shall be
open upon prior coordination between NFI and KIRKLAND’S. Notwithstanding the
foregoing, NFI shall be solely responsible for establishing operating hours and,
subject to the Operational Assumptions, providing staffing sufficient to provide
the SERVICES (including without limitation, during peak volume periods) in
accordance with the terms of this AGREEMENT.



4.1
KIRKLAND’S and/or anyone on its behalf shall be entitled to visit the DC during
normal business hours upon reasonable advance notice.



5.
The SERVICES



5.1
NFI undertakes to supply the SERVICES as set forth in Appendix A to this
AGREEMENT in a professional and workmanlike manner, in accordance with
prevailing industry standards and in compliance with all Applicable Laws.



5.2
This AGREEMENT, together with its Appendices and the Quality Agreement
accurately reflects everything agreed between NFI and KIRKLAND’S in all matters
pertaining to the SERVICES, including, but not limited to, work procedures, work
methods, communications, reports, inventory, stocktaking, allowable
depreciation/shrinkage, and so forth.



5.3
NFI undertakes to maintain in the DC all the appropriate systems and
infrastructure, as well as the professional personnel required, to fulfill all
its undertakings as set forth in this AGREEMENT and the appendices hereto.



5.4
The date of commencement of provision of the SERVICES pursuant to this AGREEMENT
shall be July 1, 2019 (hereinafter, “Date of Commencement”).



5.5
NFI may not move any GOODS from the DC other than in compliance with this
Agreement or with KIRKLAND’S’s prior written consent. NFI may move GOODS within
the DC. Notwithstanding the foregoing, NFI may, one time during the Term of this
Agreement upon giving KIRKLAND’S sixty (60) days’ prior written notice, move
KIRKLAND’S GOODS out of the DC and to a different warehouse facility (of similar
quality) within a seven (7) mile radius of the DC (which facility shall then be
deemed the “DC” for purposes of this Agreement), which move shall occur at NFI’s
sole cost and expense, and provide the Services at such new facility for the
remainder of the Term pursuant to the terms hereof. Notwithstanding the
foregoing such move shall not occur during KIRKLAND’S peak season (September 1
thru January 31).



6.
The Consideration and Payment Terms



6.1
In consideration of fulfillment of its obligations pursuant to this AGREEMENT,
KIRKLAND’S shall pay NFI the consideration set forth in Appendix B to this
AGREEMENT. KIRKLAND’S agrees that two (2) times during the term of this
AGREEMENT it will negotiate in good faith an increase to the rates in the event
that there are material increases in costs beyond the control of NFI, including
but not limited to increases due to (a) increases in minimum wages or (b)
regulatory actions (provided that any statutory increase in minimum wages that
will be phased in over time may be accounted for in one or more rate increases
mutually agreed upon at the time of negotiation).

    





--------------------------------------------------------------------------------





6.2
NFI shall invoice KIRKLAND’S separately for each of the fixed fees and the
variable handling fees. The fixed fees shall be invoiced on the first of each
month with thirty (30) day terms (no advance billing). The variable handling
fees shall be invoiced on a weekly basis following provision of such Services
and be payable by KIRKLAND’S within thirty (30) days from the date of invoice.
Notwithstanding the foregoing, in the event that KIRKLAND’S becomes insolvent,
KIRKLAND’S shall be required to make advance payment for all Services to be
provided hereunder.



6.3
KIRKLAND’S shall pay all undisputed amounts invoiced as provided in Section 6.2.
KIRKLAND’S shall only dispute amounts in reasonable good faith and shall provide
NFI with written notice of the basis for disputing any amounts on an invoice
within 30 days of KIRKLAND’S’s receipt of NFI’s invoice. Payments not received
by NFI within fifteen (15) days of KIRKLAND’S’s receipt of written notice that
such payment is overdue will be subject to a service charge of 1% per month on
the unpaid balance.



6.4
KIRKLAND’S acknowledges and agrees that the rates set forth on Appendix B are
based specifically on certain operational assumptions and product
characteristics, as set forth on Appendix B (the “Operational Assumptions”). In
the event that at any time during the Term such Operational Assumptions do not
accurately reflect the volume, types (including dimensions, weight or other
characteristics) of GOODS being delivered to NFI, handling requirements or
levels of services being provided by NFI hereunder in any material respect
(i.e., in excess of a ten percent (10%) variance as reviewed semi-annually by
the PARTIES), then NFI and KIRKLAND’S will negotiate in good faith new pricing
to reflect such changed Operational Assumptions.



6.5
KIRKLAND’S shall pay to NFI the unpaid “Start-up Costs” under Section 3 of the
Letter of Intent dated February 14, 2019 between NFI and KIRKLAND’S in the
amounts and on the dates set forth thereunder. Failure to make any such payments
when due will be deemed a material default of this AGREEMENT not subject to
cure. In the event this AGREEMENT is terminated for any reason prior to the
payment in full of all Start-up Costs under this Section 6.5, all such remaining
unpaid Start-up Costs shall become immediately due and payable to the extent
actually incurred.



7.
Liability and Insurance



7.1
Physical inventories of the GOODS at the DC shall be taken at the request of
KIRKLAND’S and such other procedures as may be mutually agreed upon. Shortages
of GOODS shall be charged to NFI at KIRKLAND’S replacement cost subject to the
limit of liability set forth in Section 7.2 below. For the first year that this
AGREEMENT is in effect, NFI shall be allowed an annual operational no-fault
"loss-damage/shrinkage” allowance, for which NFI shall not be liable, of 0.75%
of the value of Throughput ("Throughput" for purposes of this Article Seven is
the annual dollar value of receipts (inbound) and shipments (outbound) based on
MANUFACTURER’S REPLACEMENT COST of the GOODS, divided by two). For all
subsequent periods during which this AGREEMENT is in effect, Contractor shall be
allowed an annual operational no-fault "loss-damage/shrinkage” allowance, for
which NFI shall not be liable, of 0.50% of the value of Throughput.
MANUFACTURER’S REPLACEMENT COST shall be KIRKLAND’S manufacturing or purchase
cost for the GOODS plus the inbound freight and insurance costs from the
production site to the DC. Any overages will be used to offset any shrinkage
allowance in subsequent periods.



7.2
In the event of loss or damage to GOODS in the Facility in excess of the
loss/damage allowance that results from a breach of the terms and conditions of
this AGREEMENT or from the negligent acts or omissions of NFI or any of its
officers, directors, employees, or subcontractors, NFI shall reimburse
KIRKLAND’S at MANUFACTURER’S replacement cost up to a maximum of USD $5,000,000
per occurrence and in the annual aggregate.



7.3
NFI shall not be liable for any damage incurred to the GOODS (a) as a result of
any impairment or defect whatsoever in the manufacturing or packaging of the
products and/or as a result of any characteristic whatsoever that is connected
with the substance or nature of the GOODS and which does not originate in
provision of the SERVICES by NFI, (b) occurring prior to or subsequent to NFI’s
care, custody and control of the GOODS; (c) attributable to or otherwise caused
by the acts or omissions of transportation service providers; (d) attributable
to concealed damage or leakage; or (e) attributable to or otherwise caused by
the negligence or intentional misconduct of KIRKLAND’S or any of its employees,
agents or subcontractors.








--------------------------------------------------------------------------------





7.4
Liability for GOODS in transit from the DC to KIRKLAND’S customers or locations
shall be per the standard terms of the specific carrier and are the
responsibility of the carrier. Claims for damage or loss in this instance shall
be made directly to the carrier. Notwithstanding the foregoing, NFI would remain
liable for any damage to GOODS occurring during its outbound loading of trailers
from the DC.



7.5
Other than third party indemnification claims hereunder, NFI shall not be liable
for any indirect, special and/or consequential damages, whether in contract or
in tort, including, but not limited to, loss of markets or loss of profits or
opportunity, factory or line downtime, consequences of delay or deviation
howsoever caused arising out of or in connection with this AGREEMENT or the
provision of any SERVICES or any failure to provide SERVICES.



7.6
(a)    At all times during the term of this AGREEMENT, NFI shall maintain in
full force and effect the following types and minimum coverage limits of
insurance for the liability of NFI and all other persons performing on NFI’s
behalf: (i) commercial general liability insurance for death, bodily injury,
property damage and for personal injury in limits of not less than USD 1,000,000
per occurrence; (ii) workers' compensation in compliance with the applicable
statutory limits, including employers liability in limits of not less than USD
1,000,000 per incident; and (iii) warehouse liability insurance covering the
provision by NFI of warehouse operator services, freight forwarding services,
and logistics services (including but not limited to inventory management and
pick and pack services) in limits of liability of not less than USD 5,000,000 in
the aggregate. NFI agrees to name KIRKLAND’s as an additional insured on the
above policies.



(b)    NFI shall use its best efforts to cause all coverages to be on an
occurrence basis. All deductibles and participation amounts on the policies of
insurance shall be paid by NFI.


(c)    Upon the execution of this AGREEMENT, NFI shall furnish to KIRKLAND’S a
certificate of insurance from its insurance carriers or agent reflecting that
NFI’s insurance coverages are consistent with all requirements under this
AGREEMENT, and providing that NFI and/or its agents will make reasonable efforts
to notify, but shall incur no obligation or liability should it fail to do so,
KIRKLAND’S in writing at least 30 days prior to any cancellation, termination,
non-renewal or modification to NFI’s policies, without liability on the part of
NFI, such insurance carriers or agents for failure to do so. NFI shall provide
KIRKLAND’S with renewal or replacement certificate(s) not less than thirty (30)
days subsequent thereto. If the replacement coverage is not obtained by the date
in which the coverage is terminated, modified or expired, the KIRKLAND’S may
terminate this AGREEMENT effective upon the termination, cancellation or
expiration of the insurance by written notice to NFI.


7.7
All insurance carried shall be issued by an insurance company qualified and
licensed to do business in Texas and have an overall rating of Class A- or
better and financial rating of Class VIII or better as rated in the most current
available Best’s Key Rating guide.



7.8
KIRKLAND’S shall maintain insurance coverage on its own GOODS throughout the
AGREEMENT PERIOD, through a licensed and reputable insurance KIRKLAND’S.



7.9
Subject to the limitations set forth herein, each party shall indemnify, defend
and hold the other party harmless from and against any and all third party
losses, damages, claims, demands, costs, expenses, suits and liabilities
(including reasonable attorneys’ fees) that arise from injuries or death to
persons or damage to property caused by the indemnifying party’s negligent acts
or omissions (excepting any loss or damage to KIRKLAND’S’s GOODS otherwise
covered by the limitations set forth above).



7.10
All of NFI’s policies shall be written as a primary policies and any insurance
carried by KIRKLAND’S, shall be non-contributing with NFI’s policies with
respect to liability assumed by NFI under this written Agreement.

        
8.
Confidentiality

“Confidential Information” shall mean all trade secrets, pricing, marketing and
business plans, financial or technical information, records, processes,
procedures, and any and all other information exchanged by the PARTIES
hereunder. Each party hereto agrees that it shall not disclose the Confidential
Information of the other party without the prior written consent of the other;
and shall use Confidential Information of the other party only as necessary to
fulfill their respective obligations hereunder or for its own internal
administration or management. Each party agrees that it shall limit such
disclosure to its respective officers, employees, agents or consultants on a
need-to-know basis for the purpose of fulfilling





--------------------------------------------------------------------------------





its obligations or for its own internal administration or management. The
obligations of the PARTIES under this section 8 shall survive the termination or
expiration of this AGREEMENT for a period of three (3) years. Each party
acknowledges and agrees that the other party is entering into the AGREEMENT in
reliance upon the covenants in this paragraph, and that in the event of a breach
of the covenants in this paragraph and in addition to any other rights a party
may have under this AGREEMENT for such a breach, the non-breaching party will
suffer irreparable harm and that monetary damages would be inadequate.
Accordingly, in addition to such other remedies to which the non-breaching party
may be entitled, such party shall be entitled to the remedies of injunction and
other equitable relief, and each party agrees to waive any requirement for
posting a bond relating thereto.


9.
The AGREEMENT PERIOD



9.1
This AGREEMENT shall be in effect from the Effective Date until the sixtieth
(60th) month anniversary of the Date of Commencement (hereinafter: the “TERM”),
unless earlier terminated in accordance with the provisions of this Article 9.
This AGREEMENT may only be renewed or extended by written AGREEMENT of the
PARTIES hereto, and no recourse shall be had to alleged prior dealings, usage of
trade, course of dealing or course of performance to extend or renew the term
hereof.



9.2
The PARTIES agree that this AGREEMENT may be terminated forthwith: (a) by either
Party, without any penalty, upon thirty (30) days’ written notice if the other
party commits a material default under this AGREEMENT that is not cured by the
defaulting Party within thirty (30) days following written notice of such
default; or (b) by NFI, without any penalty, upon ten (10) days’ written notice
if KIRKLAND’s fails to make any payment hereunder within ten (10) days after the
date on which such payment is due, including payments owing under Section 6.5
hereof. The PARTIES further stipulate that the following shall constitute a
material default:



i.
Transfer or assignment of contract without the prior written consent of either
party, other than a transfer or assignment of the AGREEMENT by KIRKLAND’S to an
affiliate or to a purchaser or all or substantially all of the assets or
business of KIRKLAND’S;



ii.
Any act of insolvency or bankruptcy by either party;



iii.
Failure of either party to materially comply with any terms, conditions or
obligations of this AGREEMENT and to remedy any such default specified in detail
in writing by the aggrieved party within thirty (30) days of receipt of such
written notice;



iv.
Failure by NFI to achieve any service level commitment set forth in Appendix A
for three consecutive months during the Term or for four or more months in any
twelve month period in each case following written notice of such failure by
KIRKLAND’S and a meeting between the Parties to mutually determine the actions,
if any, that should be taken to remedy such failures;



v.
A material breach of any of the Warehouse Security Standards or if there are
repeated theft issues or other repeated breaches of security at the DC; or



vi.
A material adverse change in the financial condition of either party.



In addition to the foregoing, the PARTIES agree that this AGREEMENT may be
terminated by KIRKLAND’S on or after the third anniversary of the Date of
Commencement in the event of a material adverse change to KIRKLAND’S business or
financial condition or the sale of all or substantially all of KIRKLAND’S assets
or equity to an unrelated third party, upon giving not less than one hundred and
eighty (180) days’ prior written notice to NFI. In the event of termination
under this paragraph, KIRKLAND’S will pay NFI upon the effective date of
termination an amount equal to six (6) times the sum of the “Facility Lease”
component and the three ”Amortization” components (to the extent not fully
amortized) of the monthly fixed rate set forth on Exhibit B hereto.


9.3
Upon any termination or expiration of this AGREEMENT, NFI shall perform such
activities as are reasonably necessary in connection with KIRKLAND’S’s orderly
transition of the GOODS to another location and shall charge KIRKLAND’S for any
such SERVICES performed at the rates agreed to in the pricing matrix set forth






--------------------------------------------------------------------------------





in Appendix B. No other fees or charges shall be payable by the KIRKLAND’S to
NFI as compensation in connection with any such transition of GOODS to another
location.


9.4
In any case in which a termination notice has been submitted by either party,
the PARTIES' obligations vis-à-vis one another pursuant to this AGREEMENT shall
continue until the end of the notice period and termination of the AGREEMENT. No
termination or expiration of this AGREEMENT or any part hereof shall release
KIRKLAND’S from any obligation to pay to NFI the amount of any payments due to
NFI at the effective date of such termination or expiration, nor shall
termination or expiration release either Party from any liability or obligation
which at the time of such termination or expiration has already accrued to the
other Party or which thereafter may accrue in respect of any act or omission
prior to such termination or expiration, nor will any such termination or
expiration affect in any way the survival of any right, duty or obligation of
any Party which is expressly stated elsewhere in this Agreement to survive the
expiration or termination of this Agreement. In the event of a default of this
AGREEMENT by KIRKLAND’S, NFI shall use commercially reasonable efforts to
mitigate its damages (e.g., by marketing the space and reletting the space on
market terms to a willing replacement party). In the event of any expiration or
termination of this AGREEMENT, NFI and KIRKLAND’S shall cooperate in an orderly
transition of NFI’s logistics responsibilities for the SERVICES to KIRKLAND’S
and/or KIRKLAND’S’s designee.

    
10.
Integrity of the AGREEMENT and amending conditions



10.1
The PARTIES hereby acknowledge that this AGREEMENT and the appendices hereto
accurately encompass all the rights and obligations of the PARTIES in connection
with everything pertaining to this AGREEMENT, and any prior agreement and any
exchanges of words and documents between them prior to the signing hereof shall
be null and void upon the signing of this AGREEMENT.



10.2
Any change, deletion or addition to this AGREEMENT shall be implemented in
writing signed by both Parties. Any waiver or concession of a right and the
creation of estoppel against one of the PARTIES shall be valid only if expressly
made by that party in writing.



10.3
The PARTIES expressly agree that upon the signing of this AGREEMENT, a
relationship of independent contractor and customer shall be formed between
them. Nothing in this AGREEMENT shall be interpreted to mean that an employer -
employee relationship of any type whatsoever exists under this AGREEMENT between
KIRKLAND’S and NFI and/or any of its employees and/or anyone on its behalf. Each
party shall compensate and/or indemnify the other party for any payment and/or
damage that shall be sustained by the indemnified party as a result of a claim
that shall be filed against it, if any, by an employee of the indemnifying
party, the cause of which stems from and/or is connected to the existence of
employer - employee relations.



10.4
This AGREEMENT has been negotiated freely and openly by the PARTIES, and it
shall be intepreted without regard to any presumption or rule requiring
construction against the party causing this AGREEMENT, or any part thereof, to
be drafted. The PARTIES also agree that recourse shall not be had to alleged
prior dealings, usage of trade, course of dealing, or course of performance to
explain or supplement the express terms of the AGREEMENT.

11.
No Lien Rights

NFI shall not be entitled to any lien on the GOODS, except as and to the extent
required by Applicable Laws. Notwithstanding the foregoing, in the event that
any such lien rights may be waived by NFI, NFI hereby waives any and all such
lien rights in full and agrees to sign any and all other documents as may be
necessary to give full effect to such waiver.


12.
Miscellaneous



12.1
This Agreement shall be interpreted under the state laws of Tennessee, without
regard to any conflict of laws provisions.



12.2
Any controversy, dispute or claim arising out of or relating to this AGREEMENT,
or the breach or alleged breach thereof, shall be settled by final, binding
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules. Any such arbitration proceeding shall be conducted
by three arbitrators, one selected by KIRKLAND’S, one selected by NFI, and the
third to be mutually agreed upon by the two arbitrators






--------------------------------------------------------------------------------





selected by the PARTIES, and shall be conducted in Dallas, Texas. The
arbitrators shall apply the Federal Rules of Civil Procedure and the Federal
Rules of Evidence to the arbitration proceeding. Judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
The Parties shall share equally any applicable arbitration fees and the fees and
costs of the three arbitrators, but shall otherwise be responsible for their
respective costs and expenses associated with the arbitration.


12.3
The consent of the PARTIES to deviate from the conditions of this AGREEMENT in a
certain case, or a discount or deferment given by one party to the other shall
not constitute a precedent and shall not serve as an implication for another
case.



12.4
If, in a certain case, one of the PARTIES does not exercise its rights pursuant
to this AGREEMENT, this shall not be deemed mitigation or waiver of those rights
in another case, and this conduct shall not be deemed a mitigation or waiver of
the PARTIES’ rights pursuant to this AGREEMENT.



12.5
This AGREEMENT may be executed in counterparts. Each counterpart, including a
signature page executed by each of the PARTIES hereto, shall be an original
counterpart of this AGREEMENT and all such counterparts together shall
constitute one instrument. Each counterpart may be signed and executed by the
PARTIES and transmitted by facsimile transmission and shall be valid and
effective as if executed as an original.



12.6
NFI shall not assign, delegate or subcontract any of its rights or obligations
under this AGREEMENT, or any part thereof, to any other person, firm or other
entity without the prior written consent of KIRKLAND’S. Notwithstanding the
foregoing, NFI may subcontract or delegate customary tasks in performance of the
SERVICES, such as the engagement of carriers and temporary workers, without the
prior written consent of KIRKLAND’S. NFI shall also be permitted to assign or
delegate all or any part of its rights or obligations under this AGREEMENT to
any of its Affiliates. The term “Affiliates” shall be defined as any entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control of NFI whether now existing, or subsequently created or acquired
during the term of this AGREEMENT (including, without limitation, joint ventures
or other entities in which any such entity is a shareholder). KIRKLAND’S may
assign this AGREEMENT to any purchaser of all or substantially all of the
business or assets of KIRKLAND’S with notice to NFI. Every covenant, term,
provision and agreement contained in the AGREEMENT shall be binding upon and
inure to the benefit of the PARTIES hereto and their respective successors and
permitted assigns.



13.
Notices



Any notice to be given pursuant to the AGREEMENT, which is given in writing
pursuant to the below addresses, shall be deemed to have been so delivered
within 5 business days from the date of submission of the letter for dispatch by
registered mail. A notice delivered by hand or by reputable overnight courier
(FedEx, DHL or UPS) shall be deemed to have been delivered at the time of its
delivery against the addressee’s written confirmation.


For KIRKLAND’S


Kirkland’s, Inc.
5310 Maryland Way, Brentwood, TN 37027
Attn: Mr. John Stacy, VP Supply Chain


With a copy to:


Kirkland’s, Inc.
5310 Maryland Way, Brentwood, TN 37027
Attn: Legal Department


For NFI


National Distribution Centers, LLC
2 Cooper Street
Camden, NJ 08103
Attention: President







--------------------------------------------------------------------------------





With a copy to: General Counsel


14.
Intellectual Property; Publicity; Press Releases. Notwithstanding anything in
this AGREEMENT to the contrary, (a) KIRKLAND’S or an affiliate of KIRKLAND’S is
and shall remain the exclusive owner or licensee of all intellectual property in
the GOODS and the trademarks, service marks, trade names, trade dress, logos and
copyrights related thereto, and NFI shall not during the term of this AGREEMENT
or at any time thereafter dispute or contest KIRKLAND’S’s or its licensors' or
another manufacturer's intellectual property rights associated with or in the
GOODS; (b) NFI shall not, without the KIRKLAND’S’s prior written consent, use
the name, service marks or trademarks of KIRKLAND’S or any of its affiliates;
and (c) NFI shall not issue any press release or make any other written public
statement with respect to this AGREEMENT, its contents and matters related
thereto without the prior written consent of KIRKLAND’S subject to any
applicable legal requirements.

15.
Record Retention and Right to Inspect: NFI shall keep and maintain at its
principal office complete, true and correct documents and records relating to
all material aspects of the SERVICES, including all sales and inventory
transactions and available reports and/or information provided by NFI’s computer
system as may be relevant to the SERVICES provided to KIRKLAND’S, for a period
of not less than three (3) years from the date of generation. KIRKLAND’S and its
authorized agents shall have full access to all reasonable documents and records
described in this Section (subject to Applicable Laws) for a three year period
from the generation date and shall, at KIRKLAND’S’s cost, have the right to
audit, inspect and copy all such reasonable books and records upon reasonable
request during normal business hours. In addition, KIRKLAND’S has the right to
inspect NFI’s warehouse and Distribution systems upon reasonable prior written
request. This request will be during normal business hours and will give NFI at
least seventy-two (72) hours’ notice. The right to audit shall expire upon the
earlier of the expiration date of the retention period of the applicable
document or one year from the termination or expiration of this AGREEMENT.

    
16.
Title: The KIRKLAND’S shall own all right, title and interest in and to all
GOODS at all times prior to transfer of title of such GOODS to KIRKLAND’S’s
customers. NFI agrees to place and maintain any GOODS furnished by KIRKLAND’S in
a reasonably clean, secure environment within the DC. NFI shall place GOODS in a
space within the DC that is physically segregated from all other products and
equipment (the "Storage Space"), properly identified by signage as being the
exclusive property of KIRKLAND’S, and NFI shall not commingle such GOODS with
the products or equipment of any other person or entity or use such GOODS for
any other customer or for any other purpose other than performing the SERVICES
under this AGREEMENT. NFI agrees that it will not take any actions or make any
representations to third parties, including, but not limited to NFI’s creditors
and potential creditors, inconsistent with KIRKLAND’S’s exclusive title to the
GOODS. Any attempt by NFI to pledge, sell, transfer or otherwise dispose of the
GOODS shall be null and void. NFI agrees to negotiate in good faith with
KIRKLAND’S or its lenders such reasonable documents as may be reasonably
required by KIRKLAND’S or its lenders, in order to lawfully protect the GOODS
stored in the DC from claims of NFI’s creditors.

17.
Language: The PARTIES have required that this AGREEMENT and all deeds,
documents, and notices relating to this AGREEMENT be drawn up in the English
language.



18.
Force Majeure. For the purposes of this AGREEMENT, "Force Majeure" means, in
relation to either party, any circumstances beyond the reasonable control of
that party including, without limitation, any strike, lock-out or other form of
industrial action (except by employees, third-party contractors,
sub-contractors, or any other parties under the control of the party claiming
Force Majeure), civil disturbance, war, fire, explosion, storms, flood,
earthquake, epidemic or other natural physical disaster. If any Force Majeure
occurs in relation to either party which affects or may affect the performance
of any of its obligations under this AGREEMENT, it shall forthwith notify the
other party as to the nature and extent of the circumstances in question.
Neither party shall be deemed to be in breach (including material breach) of
this AGREEMENT, or shall otherwise be liable to the other, by reason of any
delay in performance, or the non-performance, of any of its obligations
hereunder, to the extent that the delay or non-performance is due to any Force
Majeure and the time for performance of that obligation shall be extended
accordingly. If the performance by either party of any of its obligations under
this AGREEMENT is prevented or delayed by Force Majeure for a continuous period
in excess of thirty (30) days, the PARTIES shall enter into bona fide
discussions with a view to alleviating its effects, or to agreeing upon such
alternative arrangements as may be fair and reasonable. If the performance by
either party of any of its obligations under this AGREEMENT is prevented or
delayed by Force Majeure for a continuous period in excess of sixty (60) days,
either party may terminate this AGREEMENT by providing not less than ten (10)
days written notice to the other.

        





--------------------------------------------------------------------------------







19.
Order of Precedence. In the event of a direct conflict between the terms of this
AGREEMENT and any exhibits or appendices, including without limitation, the
Quality Agreement this AGREEMENT shall govern.



20.
Disaster Recovery, Business Continuity, and Change Control



20.1
During the term of this AGREEMENT, NFI shall at all times maintain a disaster
recovery plan and a business continuity plan, each of which shall be reasonably
sufficient to substantially restore NFI’s operations in the event of a physical
disaster or other business interruption within a commercially reasonable amount
of time. NFI represents and warrants that during the term of this AGREEMENT,
such disaster recovery plan and business continuity plan shall each be reviewed
and tested annually to ensure that they are sufficient to substantially restore
NFI’s operations in the event of a physical disaster or other business
interruption within a commercially reasonable amount of time



20.2
During the term of this AGREEMENT, NFI shall maintain reasonable and adequate
change control process designed to ensure that all information technology system
changes are properly tested prior to implementation in a production environment
and do not disrupt NFI’s ability to communicate with and serve KIRKLAND’S.



20.3
NFI represents and warrants that the descriptions of its disaster recovery plan,
business continuity plan and change control process set forth in Appendix E
accurately describes the material aspects of each such plan or process.
KIRKLAND’S reserves the right to audit these plans and processes at any time for
the duration of this AGREEMENT to ensure that they are in effect and properly
maintained.



21.1
If, for any reason, NFI fails to maintain these plans in a manner reasonably
acceptable to KIRKLAND’S and consistent with prevailing industry standards,
KIRKLAND’S will notify NFI in writing of such deficiency, and such deficiency
must be corrected to KIRKLAND’S’s reasonable satisfaction within 90 days of such
notification. If NFI fails to correct such deficiency to KIRKLAND’S’s reasonable
satisfaction within such 90 day notice period, such failure shall constitute a
material breach of this AGREEMENT, and KIRKLAND’S shall be entitled to terminate
this AGREEMENT immediately upon written notice to NFI.





In witness whereof the PARTIES affix their signatures:
NATIONAL DISTRIBUTION CENTERS, LLC
KIRKLAND’S, INC.
BY:
/s/ Kevin Patterson
BY:
/s/ Mike Cairnes
NAME:
KEVIN PATTERSON
NAME:
MIKE CAIRNES
TITLE:
PRESIDENT
TITLE:
PRESIDENT
DATE:
March 22, 2019
DATE:
March 20, 2019






